OFFICE OF THE A’ITORNEY GENERAL         OF ?‘EXAS
                           AUSTIN




         POW   mtor   or                questing an opinion
or this deptbtmoat upon                 d question has been
roaaioed.


                                       he Forty-Sooenth



                                  roadlnc ot.the all1
                                  life inauranoe oonpan- "
                                 8 are to bo disposed of .
                                gmont or annual rental




         "Under the p~ovlsions'ofthishw no have sub-
    mitted tcthe Comptrollcwrequoet for vouoher to
    pay ror the bend 0r owmdian o~irr~rb.ihmk80nor
                                       I s
Ronorable0. P. Lookhart, Chairman, Fagage
                                        2

     .
    Dallas, Texan. Thlo Custodian has boon duly
    appointed by the Conmissionero. 110Is required
    by us to be bonded In tho amouut of $30,000.00
    to protoot the aare handling or seourltlos under
    hIA oare and oontrol, The eoouritles whloh he
    has ohar@ of at the preeent time approximate
    $63,OOO,OOO.O0.
         "The Comptrollerunder dato 0r August 4 has
    doollnod to pay thI5 oxponno, oItIz@ us to opIn-
    Ion rrom your Dopartment dated September 16,
    1933, and renaored by Aselntant Attorney General
    Caynor Kendall, whioh opZnIon the Comptroller oon-
    aiders prohibit8 him from paying the exponsoo In
    this oase.W
          IIounoI3111No. 263, Acts or the 47th Le@el.ature,
1941,anonaIn(:!irtIola4742 of Chaptor 3, Title 70, Revised
Civil Statute5 0r Texas, reads as r0ihff5:
         W'Yvory oompany making deposit under the
    provlsions of this Chapter shall pay to the Life
    Innurnnoe Commlssloneror the ame 0r Texan for
    5aoh oortlfioatoplaood on ro~lstoroa polIolo
    or annuity bond5 Issued by the company, after thG
    orI&Inal or first dopoolt Is made hereunaer, a
    rO0 or l?vonty-five(25) oents; and the ree 80 rc
    Oelved ahallbe disposed Of by the said Life In-
    aurano CommIssIoneras r0il0wa:
         "1. The payment of the annual rental or
    biro of tho safety doposlt tireprOOf box or vault
    mentioned In Artlole 4741.
         "'2. The $aymvmont ot.the oomponaaglonand ex-
    ponoe or a oompatont ana ielIable repreoantatlve
    of the Llfo Inouranoo CommInnlonor,to~be appointed
    by him, who shnll have diroot char@ of the Beour-
    ltloa and safety deponit boxos,oontalnlngthe name,
    and through whom and under whoso auperViaIOn the
    Inouranoe oonpany may have aooess to Ita seourltlee
    ror ths.purpos~eeprovIdGd in this Ohapter.




                      :
nonorable0, I’.Lookhart, Chairman, page 3


        l"'3* The payment o r tho expense Inourred
    in OoMootion with the oertifioatIon,regfstra-
    tlon, end valuation of ouoh polIoIes or annuity
    bonds.
         "“4. The Balance or suoh reea shall bo
    paid to the State Treasurer to the oredlt of
    the general fund.*
         “300. 2.   The fact that thare is now no ado-
    quate law pormIttInG ths payment of the cxpensos
    Inourred in OOMfJOtfOII with tho oortI~Ioat;on,
    ro~lstration,and valuation of poliolea registered
    and Osrtlfled to under the provisions or Artlole
    4741 of the Rovlsed Civil Statutes of Texas, 1925,
    out or the fees paid by tho insuranoa oompanles
    Issuing;such reclstored polioieo, orontes an emer-
    conoy and an Imperative pub110 nooosslty that the
    ConstitutionalRule roqulrlng ~thatbills be read
    on three several day% in saoh IIousobe susponaed,
    and the same Is horoby suspended, and thatithis
    hot shall take effeot and be In foroe f&n and+
    after Its passage, and it Is so enaotsd.*
         Senate Bill No. 4.23,Aota of the 47th LcgIslature,
19,$l,
     whloh Is the ayproprlatlonbill for oxeoutlve and ad-
ministrativedepartments of th6 sts~toSovcrnmont, under the
heodIn&of “Boara of Insuranoe Oommlssloners?provldae ln
partl
           “ill fess rooelvod under tho provisions of
    Artlole 4742 shall bo deposited In the State
    Treasury ana properly disposed of as provided
    by law. All or so mUCh thoreoi as may he noo-
    eoaary are heroby appropriatedfor saJ.aries,
    naIr;tcnanoo,  travel and oontln@ont oxponsae
    nooossary for admlnIsterIn~the provisions of
    Artlolo 4740, 474l and 4742 of the Revised CIvIl
    Statutes,   and by amendments thereto, during eaoh
    or tho flsoal years ending August 31, 1942, aa
    AU@lSt   31,   1943.'




    I
llonornbls
         0. P. Lookhart, Chiirman, Page i!,


         . Y!eunderstand that the oustodlnn above mentioned
is not requlrod by law to bo bonded, howvar, the Board of
InnuranaeCo.~~lt~loners has determined in its discretion
that,the,auntodlan shell be bondod in the amount of $30,000
to proteot the safe handling of soourlties under his oare
and oontrol.
             find in the appropriationbill relatlvo to the
          ?‘/e
TnnurnnoeDepartnant’ofthe State of Toxna oei%aln nppro-
prlationnfor insurance and bond premluus. Eo~~vcr, we
think that these appropriationato pay bond ~prei;liuz~no
                                                     must
bo usad to pay the premiums on bonds required by Ian. It
appearsthnt the appropriationbill provlUes no surpof money
speoifioallyfor the payment pf bond premiuma of the above
mentionedoustodiq.
         44 stated in our Opinion Xo. O-20921
         “It 15 the rule that an officer or agent of
    the state Is allowed only such oompensationand
    e.qolumentsas are expressly oonferred upon him a6
    rs:auneratlonfor the 4isoharGe of his offioial
    duties 44 an aGent of the state. MoCalla'vo. City
    of !7ookdalo,112 Tox. 209, 246 s. ‘A’. 654, It fol-
    lovrsthat any publio offioer or agent who dcqande
    mileaca, fees or expenson must point out some     .
    stntute authorizing its allowanoe. hhere a autj+
    requiring an expenditureof money is imposed upon
    a publio offloer or aCent, and no provision 1s
    made to defray the asme, auoh an offioer or agent
    Is deoned to be repaid for expenses inourred in
    the dlsohnrjioof suoh d&y by whatever oompensa-
    tion is allowed ana paid to him for his servioes
    as auoh pubMo agant.W
          It la therofore apparent’.,
                                    that in order for the
abovemontionea custodian to be entitled to reimbursement
for the expenses inourrad by him in furnishing the bond re-
quiredby tho Board of Inauranoe Contaiasloners, thore must
erlatsome statutory provision  for the allowanoe an4 payment
                                                                .,“2i




  iionorab1.a
           0. P, Lookhart, Chairman, Page 5


  of the*same.
            There is no provision of tho’&snoraletntutos
  or the ourrent appropriationbill, that VIOhave bcon able
  to find,
     find. whloh authorizes reinbursamontta tho above msn-
         oustodlanfor axpensoa lnourrod by him in furnlsh-
  tioned 6ustodlan
                                                  Oo~lmlssloners. .
  ing the bon4 required by the Boer4 of Insuranoo Oo~lmlsslonera.
            :;lnoethare is no provision ot the statute or
  speoitloitem In the appropriationbill contemplatingrolm-
  bursamnntby the stats to the oustodian for tho expenoos
  Incurrodby him in furnlshin(:tho bond requlrod by tho Doard
  of Innuranoe Conmissioners,you aro respootfully advlsad
  that It is the opinion of this dopartmont that suoh bond
’ rro:alurns
           oan not be lawfully paid by the ,?tate,but the
  promlumsot such bond should be pal4 personally by the
  ouetodian.
           Trusting that the i0regoi.w fully answers pow
  inquiry,we are




          APPROVEDAUG 21, 1941
     w*                  w            , ,.’

          ATTORblEY
                  GENmL   OF TEXAS